Citation Nr: 1624755	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-13 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served from July 1974 to July 1978, from September 1990 to November 1990, from March 10, 2007 to March 24, 2007 and from September 2007 to February 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a hearing before a Veterans Law Judge on May 9, 2016.  However, on the day of the hearing, the Veteran cancelled the hearing.  Because the Veteran cancelled his hearing, the Board finds that the request for hearing has been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea is related to service.  The record shows that the Veteran had several periods of active duty with additional service in the Air Force Reserve.  Service treatment records include a service treatment record from February 2008 which shows complaints of snoring.  Post-service treatment records from October 2008 reflect a diagnosis of obstructive sleep apnea.  [A November 2009 incomplete line of duty determination form also shows that the Veteran was diagnosed with obstructive sleep apnea in 2008.] 

The Veteran's service connection claim depends on when sleep apnea was first manifested and whether the Veteran's sleep apnea can be attributed to a disease or injury during active duty, ACDUTRA or, in the alternative, attributed to an injury during INACDUTRA.  To date, the Veteran has not been afforded a VA examination.  Therefore, on remand, a VA medical opinion should be obtained and the examiner should opine as to whether the Veteran's sleep apnea is etiologically related to a period of active duty, ACDUTRA, or INACDUTRA.

Since the claims file is being returned it should be updated to include any outstanding treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Please contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his sleep apnea.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Please schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his sleep apnea.  The claims file and all pertinent records must be made available to the examiner for review.  The AMC/RO should notify the examiner of the Veteran's specific periods and types of service.  

Based on the examination and review of the record, the examiner should opine as to whether, it is at least as likely as not (50% possibility or greater) that the claimed condition was incurred in or aggravated by any confirmed periods of, active duty, ACDUTRA, or INACDUTRA service.  [The Veteran served from July 1974 to July 1978, from September 1990 to November 1990, from March 10, 2007 to March 24, 2007 and from September 2007 to February 2008.]  The examiner should consider and discuss as necessary the notation of snoring in service and the post-service diagnosis of sleep apnea in October 2008 (less than a year after service separation).

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




